Case 5:18-cr-00255 Document 1 Filed 10/30/18 Page 1 of 2 PagelD #: 1

 

 

 

UNITED STATES DISTRICT COURT FOR THE

|
|
|
i
i
HUNTINGTON GRAND JURY 2018

 

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA OCT 3.0 2018
OCTOBER 30, 2018 SESSION RORY C BERRY, GLEAK
Southern District of West Virginia
UNITED STATES OF AMERICA
f
v. CRIMINAL NO. SA¥-cr—) OA So

 

8 U.S.C. § 1326 (a)

HERIBERTO TADEO,
also known as “Heriberto Tadeo Tadeo”

INDICTMENT

(Reentry of a Removed Alien)

The Grand Jury Charges:

1. On or about September 17, 2016, defendant HERIBERTO
TADEO, also known as Heriberto Tadeo Tadeo, an alien, was found at

or near Hidalgo, Texas, and was subsequently removed from the

United States to Mexico on or about September 20, 2016.

2. On or about October 17, 2018, at or near Ronceverte,

Greenbrier County, West Virginia, and within the Southern District
of West Virginia and elsewhere, defendant HERIBERTO TADEO, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the

express consent of the Secretary of Homeland Security to reapply

for admission to the United States.
Case 5:18-cr-00255 Document 1 Filed 10/30/18 Page 2 of 2 PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: EL b
ERIK S. GOES
Assistant United States Attorney

 
